Citation Nr: 1600749	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-19 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus type II claimed as due to herbicide exposure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service from March 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran raised the issue of entitlement to service connection for neuropathy of the feet secondary to diabetes mellitus during his February 2015 hearing.  The Veteran is advised, however, that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  



FINDINGS OF FACT

1.  The Veteran was stationed at the Royal Thai Air Force Base (RTAFB) in Ubon, Thailand from in 1968.
 
2.  Declassified Department of Defense reports show that herbicide agents were used during the Veteran's service at Ubon RTAFB. 
 
3.  Based on his credible assertion of serving near the perimeter of Ubon RTAFB, and resolving reasonable doubt in his favor, the Veteran is found to have been exposed to herbicide agents during his active service.
 
4.  The Veteran's diabetes mellitus is presumed to be related to his exposure to herbicide agents while serving in Thailand.


CONCLUSION OF LAW

Diabetes mellitus type II is presumed to have incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran appeals the denial of entitlement to service connection for diabetes mellitus type II.  After review of the record, the Board finds in favor of the claim.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Service connection for some chronic diseases, including diabetes mellitus, may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f)  and 38 C.F.R. § 3.307(a) (6) (iii) .

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, such as diabetes mellitus type II, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) (6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a veteran who served in the Republic of Vietnam and who develops type II diabetes mellitus.

Vietnam-era veterans whose service involved duty on or near the perimeters of military bases in Thailand anytime between February 28, 1961 and May 7, 1975 may have been exposed to herbicides and may qualify for VA benefits.  These veterans include U.S. Air  Force veterans who served on Royal Thai Air Force (RTAF) bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975.  To receive benefits for diseases associated with herbicide exposure, these veterans must show on a factual basis that they were exposed to herbicides during their service as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence. 

During his February 2015 hearing, the Veteran testified that although his military occupational specialty was that of administrative clerk/chief maintenance, this only adequately described his duties when he served.  The Veteran testified that while serving in Ubon, in addition to his regular indoor administrative field duties, he compiled a daily "FRAG" order which he delivered personally to the flight line.  A fragmentary ("FRAG") order follows the same plan format as an operations (air tasking/daily flying combat commitment) order but states only the changes that are being made to either the situation, mission, execution, sustainment, and/or command and control.  It would be issued by the commander and it is logical that it would be delivered by administrative personnel.  

The appellant also testified that he performed guard duties.  According to the Veteran, when he got to Ubon in 1967, he had to be retrained to shoot the M16 and a M60 because the base needed to be guarded.  At that time, he stated he had not touched a M16 since basic training.  After being retrained, the Veteran stated that he had to "pull guard duty" for about two weeks around the perimeter of the base.  

The Board finds that no evidence in the record to question the Veteran's credibility regarding his statements as to the nature and responsibilities of his service while at Ubon RTAFB.  Furthermore, his personnel records corroborate that in August 1967 he was awarded the Small Arms Expert Marksmanship Ribbon.  Also, when evaluated for psychiatric purposes in August 2001 a history of guard duty in service was noted.  

The Board finds that the evidence supports a finding that the Veteran's daily work duties and temporary guard duties brought him near the perimeter of Ubon RTAFB. Accordingly, the Board finds that the Veteran was likely exposed to herbicides while stationed in Thailand.  As such, service connection for diabetes mellitus type II is warranted on a presumptive basis.  The appeal is granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Entitlement to service connection for diabetes mellitus type II claimed as due to herbicide exposure is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


